DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites:
9.  The oil separating device according claim 1, wherein a first side plate is a front surface panel of the second tubular body, and a second side plate is a rear plate of the second tubular body, and wherein the one of the two baffle plates that is fixed to the first side plate is not fixed to the second side plate, and wherein the other of the two baffle plates that is fixed to the second side plate is not fixed to the first side plate.  Emphasis added.

Claim 9 is indefinite because the following limitations lack antecedent basis:
the one of the two baffle plates that is fixed to the first side plate is not fixed to the second side plate, and
the other of the two baffle plates that is fixed to the second side plate is not fixed to the first side plate
These limitations lack antecedent basis because claim 1 does not describe any of the plurality of baffle plates being fixed to the first and second side plates, because claim 1 does not describe first and second side plates. 
To overcome this rejection, claim 9 could be rewritten as:
9.  The oil separating device according claim 1, wherein a first side plate is a front surface panel of the second tubular body, and a second side plate is a rear plate of the second tubular body, and wherein adjacent to each other in the longitudinal direction of the second tubular body and is not fixed to the second side plate, and wherein the other of the two baffle plates and is not fixed to the first side plate.  


Claim 10 recites:
10.  The vacuum die casting apparatus according to claim 8, wherein a first side plate is a front surface panel of the second tubular body, and a second side plate is a rear plate of the second tubular body, and wherein the one of the two baffle plates is fixed to the first side plate and is not fixed to the second side plate, and wherein the other of the two baffle plates is fixed to the second side plate and is not fixed to the first side plate.  Emphasis added.

Claim 10 is indefinite because “the one of the two baffle plates” lacks antecedent basis.  Claim 8 describes “two baffle plates adjacent to each other in the longitudinal direction.”  But it does not indicate which of these two baffle plates is “the one of the two baffle plates.”  To overcome this rejection, claim 10 could be amended to read:
10.  The vacuum die casting apparatus according to claim 8, wherein a first side plate is a front surface panel of the second tubular body, and a second side plate is a rear plate of the second tubular body, and wherein adjacent to each other in the longitudinal direction of the second tubular body is fixed to the first side plate and is not fixed to the second side plate, and wherein the other of the two baffle plates is fixed to the second side plate and is not fixed to the first side plate.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shieh et al., US 2010/0126479 A1 in view of Coral, US 4,946,483 in further view of Kawasaki, US 2008/0236116 A1.
Regarding claim 1, Shieh discloses an oil separating device 10 (corresponding to the claimed “oil separating device”) used to separate oil particles from gas.  See Shieh Fig. 1, [0011].  
The separating device 10 comprises a wave-shaped passage 24 (the “first tubular body”) comprising undulating surfaces 28, 32 used to separate oil particles from gas.  See Shieh Figs. 2, 4, [0018].  
The separating device 10 also comprises a tubular body holding partitions 44 (the “second tubular body”) with a plurality of partitions 44 accommodated in the tubular body.  See Shieh Fig. 2, [0017].  The partitions 44 are arranged in a longitudinal direction of the tubular body.  Id.  The tubular body and the partitions 44 define a zigzag flow path.  Id.  The tubular body is bounded by a left-hand wall (the “central portion wall”) and a right-hand wall (the “right side plate”).  Id.  Oil particles separate from the gas as the gas moves through the zigzag path.  Id.

    PNG
    media_image1.png
    1117
    1424
    media_image1.png
    Greyscale

Shieh’s oil separating device 10 differs from claim 1 because the wave-shaped passage 24 does not comprise a spiral plate, as required by the claim.  Rather, the wave-shaped passage comprises undulating surfaces 28, 32 which remove oil particles from gas as oil-entrained gas passes downwardly between the surfaces 28, 32.  See Shieh Fig. 2, [0019].  Oil accumulates on the surfaces 28, 32 as the gas passes through.  Id.  Gravity forces the accumulated oil toward oil drain 22.  Id.
In the analogous art of removing oil particles from gas, Coral disclsoes an oil separator 10 that comprises a tube 5 with a helical element 6 (the “spiral plate”) accommodated therein.  See Coral Figs. 1, 2, col. 2, ll. 15–26.  The helical element 6 and tube 5 define a spiral flow path because air rotates as it passes through the helical element 6.  Id.  This centrifugal action causes oil particles to separate.  Id.  The separated oil particles collect on the wall of the tube 5 and drain into hopper 2.  

    PNG
    media_image2.png
    832
    680
    media_image2.png
    Greyscale

It would have been obvious to use Coral’s helical element 6 in place of the undulating surfaces 28, 32 in Shieh’s wave-shaped passage 24 because this would merely represent substituting one known element for another to produce predictable results.  See MPEP 2143(I)(B).  This combination would be expected to produce predictable results because the helical element 6 in Coral performs the same function as undulating surfaces 28, 32 in Shieh.  In Shieh, oil particles are separated from gas as the gas moves downwardly between the surfaces 28, 32, with accumulated oil being directed toward drain 22.  See Shieh Fig. 2, [0019].  Coral’s helical element 6 performs the same function because it separates oil particles from gas as the gas passes through the tube 5, with the separated oil draining into hopper 2.  See Coral Fig. 1, col. 2, ll. 15–26.
The oil separating device 10 in Shieh also differs from claim 1, because the partitions 44 do not comprise a notch that forms a ventilation portion in each of the partitions 44.  But the partitions 44 form a labyrinth.  See Shieh at Fig. 2, [0017]–[0019]  During operation, oil particles separate from the gas, as the gas passes through the labyrinth.  Id.
In the analogous art of separating particles from gas, Kawasaki discloses a separator device 10 used to separate particles from air.  See Kawasaki Fig. 2, [0016], [0045]. The separator 10 comprises a plurality of cross walls 4 which create a zigzag path within the separator 10.  Id.  Each of the walls 4 comprises a vent hole 4a.  Id.  The vent holes 4a of adjacent walls 4 are disposed at different positions, creating the zigzag path.  Id.  As gas moves along the zigzag path, turbulence is created, causing particles to fall out of the gas.  Id. at [0016].  

    PNG
    media_image3.png
    833
    950
    media_image3.png
    Greyscale


It would have been obvious to use the walls 4 in Kawasaki for the partitions 44 in Shieh because this would merely represent substituting one known element for another to produce predictable results.  See MPEP 2143(I)(B).  This substitution would be expected to produce predicable results because the walls 4 in Kawasaki and the partitions 44 in Shieh perform the same function.  Both are used to create a labyrinth path to cause particulate matter to separate from gas as the gas passes through the labyrinth.  
It also would have been obvious to use the walls 4 in Kawasaki for the partitions 44 in Shieh, because a person of ordinary skill in the art would have understood that the vent holes 4a are beneficial as they allow a user to control the amount of turbulence within the separator 10.  This is because the diameter of each vent hole 4a affects the amount of turbulence within the separator 10.  See Kawasaki [0055], [0056].  Therefore, by using the walls 4 in Kawasaki instead of the partitions 44 in Shieh, a user would be able to adjust the size of the vent holes 4a to control the level of turbulence within the separator.
With this modification, the walls 4 correspond to the “plurality of baffle plates.”  The walls 4 would be arranged in a longitudinal direction of Shieh’s second tubular body, because Shieh’s partitions 44 are arranged in this direction.  See Shieh Fig. 2.  The vent holes 4a correspond to the “notch that forms a ventilation portion in the baffle plate.”  The walls 4 of Kawasaki would extend from the central portion wall to the right side plate in Shieh, because the walls 4 extend from one side wall to the other in Kawasaki’s separator 10.  See Kawasaki Fig. 2, [0016], [0045].  The vent holes 4a of two walls 4 adjacent to each other in the longitudinal direction would be disposed at different positions seen in the longitudinal direction of Shieh’s second tubular body, because the vent holes 4a are offset to create the zigzag path.  Id.
Note that the limitation requiring that the oil separating device is—“provided in an intake path through which a cavity of a mold and an intake port of a vacuum pump communicate with each other”—fails to receive patentable weight.  This is because the intake path, cavity of the mold and vacuum pump are non-positively recited features of the claimed device.  See MPEP 2115.
Note also that the limitation requiring that the oil separating device is—“configured to separate oil from a gas flowing through the intake path”—fails to patentably distinguish over the prior art.  This limitation describes the manner in which the oil separating device is intended to be used, rather than its structure.  See MPEP 2114(II).
Regarding claim 7, Shieh’s separator 10 comprises a second partition wall 44 disposed between two partition walls 44 adjacent to each other in the longitudinal direction, as seen in the annotated figure below.  The second partition wall divides a space defined by the two partition walls, also seen in the figure below.

    PNG
    media_image4.png
    978
    1207
    media_image4.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shieh et al., US 2010/0126479 A1 in view of Coral, US 4,946,483 in further view of Kawasaki, US 2008/0236116 A1 in further view of Chmayssani et al., US 2012/0247074 A1.
Regarding claim 2, Coral’s helical element 6 is configured to be inserted into tube 5.  See Coral Fig. 2, col. 1, ll. 61–63.
Coral differs from claim 2 because it fails to teach the helical element 6 being configured to be extracted from the tube 5.
But in the analogous art of separating oil from gas, Chmayssani discloses a grease filter comprising a helix assembly 32 that can be removed from the tube 44 holding the helix.  See Chmayssani Fig. 2, [0025], [0027].  This configuration is beneficial because the helix 32 can be removed from the tube 44 for cleaning.  Id. at [0007].
It would have been obvious for Coral’s helical element 6 to be configured to be extracted from tube 5 so that it can be removed for cleaning.  
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shieh et al., US 2010/0126479 A1 in view of Coral, US 4,946,483 in further view of Kawasaki, US 2008/0236116 A1 in further view of Son et al., US 2009/0126575 A1.
Regarding claim 6, Shieh, as modified, teaches the limitations of claim 1, as described above.
Shieh’s separator 10 differs from claim 6, because it does not disclose two adjacent partitions 44 being configured to become closer to each other toward a downstream side of the labyrinth path. 
But in the analogous art of separating oil from gas, Son disclsoes a conventional labyrinth type separator 1, comprising partition walls 4, forming the labyrinth, which are angled so that adjacent walls 4 become closer together toward the downstream side of the labyrinth path.  See Son Fig. 1, [0006].  

    PNG
    media_image5.png
    506
    575
    media_image5.png
    Greyscale


It would have been obvious for the partitions 44 in Shieh (substituted by Kawasaki’s walls 4) to be angled in the manner disclosed in Son, because this configuration is conventional for labyrinth type oil separators.
Regarding claim 11, in Shieh, a portion of the partitions 44 are flat plates, as seen in Fig. 2.  
Shieh’s separator 10 differs from claim 11, because it fails to disclose that a portion of the partitions are downwardly inclined toward a right side and another portion are upwardly inclined toward the right side.
But, when Shieh is modified so that the partitions 44 are angled in the manner taught in Son, the partitions 44 (substituted by Kawasaki’s walls 4) would have this configuration, as seen in Fig. 1 of Son.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stalder et al., US 2017/0182552 A1 in view of Shieh et al., US 2010/0126479 A1 in view of Coral, US 4,946,483 in further view of Kawasaki, US 2008/0236116 A1. 
Regarding claim 8, Stalder discloses a vacuum die-casting machine (corresponding to the claimed “vacuum die casting apparatus”).  See Stalder Fig. 3, [0086].  The device comprises a mold 11 and a vacuum pip 17.  Id. at Fig. 3, [0086], [0089].  
The device also comprises an intake path through which a cavity of the mold 11 and an intake port of the vacuum pump 17 communicate with each other, which is the flow path extending from line 11 to vacuum pump 17. See Stalder Fig. 3, [0086], [0089]. A gas cleaning device 20 is disposed in the intake path.  Id. at Fig. 3, [0042], [0043], [0092].

    PNG
    media_image6.png
    952
    997
    media_image6.png
    Greyscale

Stalder’s gas cleaning device 20 is used to separate liquefied material from gas so that the liquid does not damage vacuum pump 17.  See Stalder [0043], [0044]. The gas cleaning device 20 can be a conventional gas-liquid separator, known to a person of ordinary skill in the art.  Id.  The reference indicates that a cyclone cleaner can be used for this purpose.  Id. at [0044].
Stadler differs from claim 8 because the gas cleaning device 20 does not have the same structure as the oil separating device described in the claim.
However, Shieh, as modified, discloses an oil separator 10 with the same structure as the oil separating device described in claim 8, for the reasons stated in the rejection of claim 1 above.  
It would have been obvious to use the oil separator 10 disclosed in the modified version of Shieh as the gas cleaning device 20 in Stalder, because this would merely represent substituting one known element for another to yield predictable results.  See MPEP 2143(I)(B).  A person of ordinary skill in the art would have had a reasonable expectation of success with this combination, because Stalder teaches that a conventional gas-liquid separator, including a cyclone cleaner, can be used as the gas cleaning device 20.  See Stalder [0043], [0044].  And Shieh’s modified oil separator 10 is a device used to remove liquid from gas, which uses similar physical principles (i.e., cyclonic separation in Coral’s helix 6, inertial separation in the partitions 44) to separate liquid from gas.
Allowable Subject Matter
Claims 9, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Note that claims 9 and 10 also require resolution of the 35 U.S.C. 112(b) issues above.
Claim 9 requires for the device of claim 1, a first side plate is a front surface panel of the second tubular body and a second side plate is a rear plate of the second tubular body.  One of the two adjacent baffle plates is fixed to the first side plate and not to the second side plate.  The other of the two baffle plates is fixed to the second side plate, but not the first side plate.
In Shieh, the front and back panels of the area corresponding to the “second tubular body” (the section of the separator 10 holding the partitions 44) must correspond to the “first side plate” and the “second side plate,” respectively.  This is because the left panel of the second tubular body is the “central portion wall” while the right panel is the “right side plate.”  There is no evidence that some of the partitions 44 are connected to the front panel with some of the other partitions 444 being connected to the back panel.  Also, there is nothing in the prior art to suggest that it would have been obvious to make this modification.
Claim 10 is allowable for reasons similar to claim 9.
Claim 12 requires that the device of claim 7 further comprises a perpendicular baffle plate that is a flat plate parallel to the right side plate and extends from one of the baffle plates to another of the baffle plates.
The device 10 in Shieh do not comprise a perpendicular baffle plate extending from one of the partitions 44 to another, as seen in Fig. 2.  
Additionally, Kawasaki discloses that its walls 4 can comprise deflection plates 8.  See Kawasaki Figs 8, 9, [0048]. But these plates 8 are slanted, rather than perpendicular, and they do not extend from one wall 4 to another.  
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776